                                                                                      filed
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                               ★ QCT 3> 2019 it
                                                      X

LISTON ALEXIS,                                                                 BROOKLYN OFFICE
                                    Plaintiff,
                                                            MEMORANDUM & ORDER
             -against-
                                                            19-CV-3300(ENV)(VMS)
D.O.C. CITY OF NEW YORK,

                                    Defendant.



VITALIANO, D.J.,

       On June 17, 2019, plaintiff Listen Alexis,pro se, initiated this action against the New

York City Department of Correction. By Memorandum and Order dated August 19, 2019,the

Court granted plaintiffs application to proceed informa pauperis and dismissed his complaint,

sua sponte, with leave to file an amended complaint within 30 days.^ However, since no
amended complaint has been filed, much less in a timely fashion, the claims are dismissed.
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken
in good faith, and therefore, in forma pauperis status is denied for the purpose of any appeal.
Coppedge v. United States^ 369 U.S. 438,444—45(1962).

       The Clerk of Court is directed to enter judgment for defendant, to mail a copy of this

Memorandum and Order to plaintiff and to close this case.




'After plaintiff notified the Court that he had not received the Memorandum and Order due to
his release from Brooklyn Detention Center and his change of address, the Court directed the
Clerk of Court to mail that Memorandum and Order to plaintiffs new address, and it extended
 plaintiffs deadline to file an amended complaint to October 28,2019. See Dkt. 11.

                                                 1
So Ordered.

Dated:        Brooklyn, New York
              October 30,2019
                                   /s/ USDJ ERIC N. VITALIANO

                                     ERICN. VITALIANO
                                     United States District Judge
